Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 6/6/2022 is acknowledged, with the additional newly added Claim 22.  1-5, 7-10, and 18-22 are pending. Claims 9, 10, and 18-21 are withdrawn. Claims 1-5, 7, 8, and 22 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3 remain, and claim 22 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Jayaprakasam et al (Jayaprakasam et al, Tumor Cell Proliferation and Cyclooxygenase Enzyme Inhibitory Compounds in Amaranthus tricolor. Journal of Agricultural and Food Chemistry (2004), 52(23), 6939-6943).  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/6/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 6/6/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Jayaprakasam et al teach Amaranthus tricolor is consumed as a vegetable in Asia.  Bioassay-directed isolation of leaves and stems of A.  Tricolor yielded three galactosyl diacylglycerols (1-3) with potent cyclooxygenase and human tumor cell growth inhibitory activities.  The purified compds. were characterized by spectroscopic methods.  In addn., the fatty acid moieties in diacyl galactosyl glyerols were characterized by GC-MS analyses.  The galactosyl diacylglycerols 1-3 inhibited the cyclooxygenase-1 (COX-1) enzyme by 78, 63, and 93% and the cyclooxygenase-2 (COX-2) enzyme by 87, 74, and 95%, resp.  These compds. were tested for antiproliferative activity using human AGS (gastric), CNS (central nervous system; SF-268), HCT-116 (colon), NCI-H460 (lung), and MCF-7 (breast) cancer cell lines (thus a subject in need of such treatment).  Compd. 1 inhibited the growth of AGS, SF-268, HCT-116, NCI-H460, and MCF-7 tumor cell lines with IC50 values of 49.1, 71.8, 42.8, 62.5, and 39.2 μg/mL (thus a method for increasing survival of breast cancer), resp.  For AGS, HCT-116, and MCF-7 tumor cell lines, the IC50 values of compds. 2 and 3 were 74.3, 71.3, and 58.7 μg/mL and 83.4, 73.1, and 85.4, resp.  This is the first report of the COX enzyme inhibitory activity for galactosyl glycerols and antiproliferative activities against human colon, breast (thus a method of increasing survival of breast cancer), lung, stomach, and CNS tumor cell lines (see Abstract). Jayaprakasam et al teach the structure of compound the structure of compound 1 was confirmed as 1,2-dilinolenoyl-3-galactosylglycerol (thus Formula I in claim 1 and claim 3 are met, thus administering an effective amount of the claimed compound to human breast cancer cell line), and  the structure of compound 2 was determined as 1-linolenoyl-2-palmitoyl-3-galactosylglycerol (page 6941, 2nd column, 1st paragraph) (thus Formula I in claim 1 and claim 3 are met).
Jayaprakasam et al do not explicitly teach a method for increasing survival of breast cancer.
 It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to administer compound 1 or compound 2 to a human subject suffering breast cancer since Jayaprakasam et al the IC50 of the two compounds towards human breast cancer cell line MCF-7 is 39.2 μg/mL, and 85.4 ug/mL respectively. It is necessary that treating a breast cancer patient with the claimed extract or compound in claim 1 would increase the probability of survival (compared with a treatment consisting of administration of doxorubicin, thus claim 22 is met) because it is the inherent property of the claimed extract or compound in claim 1 to have such property. Therefore, one of the ordinary skill in the art would have been motivated to administer compound 1 or compound 2 to a human subject suffering breast cancer so as to increase survival of breast cancer.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

           Applicant argues that “Although Jawaprakasam et al disclose that galactosyl diacylglycerols are effective in inhibiting MCF-7 proliferation, those of skill in the art would not have had even a reasonable expectation that this would translate to an increase in survival rate of subjects for reasons discussed above. This is especially true because, according to the experimental design of Jawaprakasam et al, only the in vitro result on MCF-7 is described. This means that, without further experimentation, those of skill in the art would not know whether the galactosyl diacylglyerols would have any effect on survival rate” (page 9, 1st paragraph). 
  This is not found persuasive. It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to administer compound 1 or compound 2 to a human subject suffering breast cancer since Jayaprakasam et al the IC50 of the two compounds towards human breast cancer cell line MCF-7 is 39.2 μg/mL, and 85.4 ug/mL respectively. It is necessary that treating a breast cancer patient with the claimed extract or compound in claim 1 would necessarily increase the probability of survival (compared with a treatment consisting of administration of doxorubicin) because it is the inherent property of the claimed extract or compound in claim 1 to have such property. 
Applicant is noted that increasing the probability of survival of breast cancer patient is not associated with a particular extraction method (such as using a particular type of solvent to extract the claimed plant material at a certain temperature for a certain duration of time) or a particular treatment regimen (such as treating the patient with a certain dosage of the claimed extract for a certain duration of time). In fact, as long as the breast cancer patient is treated with the claimed extract or compound, the survival probability of the breast cancer patient is increased. 




	Claim 1 remain rejected, and claim 22 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Adewale et al (Adewale et al, Evaluation of acute and subacute toxicity of aqueous extract of Crassocephalum rubens leaves in rats. Journal of ethnopharmacology, (2016 Jul 21) Vol. 188, pp. 153-8).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/6/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 6/6/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.	            
	   Adewale et al teach ETHNOPHARMACOLOGICAL RELEVANCE:  Crassocephalum rubens is found throughout tropical Africa including the Indian Ocean islands.  The leaves are commonly eaten in form of soups and sauces in South-Western Nigeria, also in other humid zones of Africa.  Traditionally, it is used as an antidote against any form of poisoning; used to treat stomach and liver complaints; and externally to treat burns, sore eyes, earache, leprosy and breast cancer (see Abstract).
            Adewale et al do not explicitly teach Crassocephalum rubens extract.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either the raw plant material or the extract of the plant material, as they are used interchangeably in the art, as evidenced by Adewale et al, aqueous extract of Crassocephalum rubens leaves was used for evaluation of acute and subacute toxicity (see Title).
           It is necessary that treating a breast cancer patient with the claimed extract or compound in claim 1 would increase the probability of survival (compared with a treatment consisting of administration of doxorubicin, thus claim 22 is met) because it is the inherent property of the claimed extract or compound in claim 1 to have such property.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-4 remain rejected, and claim 22 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Adewale et al as applied to claim 1 above, and further in view of Hou (Hou, A galactolipid possesses novel cancer chemopreventive effects by suppressing inflammatory mediators and mouse B16 melanoma. Cancer research, (2007 Jul 15) Vol. 67, No. 14, pp. 6907-15).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/6/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 6/6/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Adewale et al are set forth above and applied as before.
The teachings of Adewale et al do not specifically teach an alcohol extract, C1-C4 alcohol or the compounds in claim 4.
Hou teaches a galactolipid possesses novel cancer chemopreventive effects by suppressing inflammatory mediators and mouse B16 melanoma (see Title). Hou teaches a dLGG-enriched extract from C. rabens (10 mg/kg) markedly suppressed B16 melanoma growth in C57BL/6J mice following i.p. administration, an effect comparable with that of cisplatin, a cancer chemotherapeutic drug (see Abstract).  Hou teaches approximately 5.0 kg of fresh whole C. rabens (voucher specimen CB001 in Agricultural Biotechnology Research Center, Academia Sinica, Taipei, Taiwan, Republic of China) was extracted with methanol (thus claims 2 and 3 are met) at room temperature (page 6908, 1st column, 4th paragraph) . The bioactive glyceroglycolipid 1,2-di-O-A-linolenoyl-3-O-Bgalactopyranosyl-sn-glycerol (dLGG) that was identified from C. rabens was found in vitro and in vivo to be a potent nitric oxide (NO) scavenger (see Abstract) (thus claim 4 is met).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use C1-C4 alcohol extract containing compound dLGG since Hou teaches dLGG-enriched extract from C. rabens (10 mg/kg) markedly suppressed B16 melanoma growth in C57BL/6J mice. One of the ordinary skill in the art would have been motivated to combine the teachings of the two references together since both of the references teach treating cancer with the same plant material, although the type of the cancer is different. 
It is necessary that treating a breast cancer patient with the claimed extract or compound in claim 1 would increase the probability of survival (compared with a treatment consisting of administration of doxorubicin, thus claim 22 is met) because it is the inherent property of the claimed extract or compound in claim 1 to have such property. Therefore, one of the ordinary skill in the art would have been motivated to administer compound 1 or compound 2 to a human subject suffering breast cancer so as to increase survival of breast cancer.
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 5, and 8 remain rejected, and claim 22 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Adewale et al as applied to claim 1 above, and further in view of Dalton et al (US 20140350102 A1).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/6/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 6/6/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Adewale et al are set forth above and applied as before.
The teachings of Adewale et al do not specifically teach type of breast cancer in claim 5 or administering doxorubicin in claim 8; neither do Adewale et al teach increasing a probability of survival compared with a treatment consisting of administration of doxorubicin.
Dalton et al teach the term "breast cancer" may refer to breast cancer; advanced breast cancer; metastatic breast cancer; AR-positive breast cancer; ER-positive breast cancer; AR-positive breast cancer with or without expression of ER, PR and/or HER2; triple-positive breast cancer (ER, PR and HER2 positive), AR-positive breast cancer with or without expression of ER; ER-positive breast cancer with or without expression of AR; AR-positive and ER-positive breast cancer; refractory breast cancer; AR-positive refractory breast cancer; ER-positive refractory breast cancer; AR-positive metastatic breast cancer; ER-positive metastatic breast cancer [0060]. Dalton et al teach additional therapeutic agents that may be administered in combination with a selective androgen receptor modulator compound of this invention include, but are not limited to: Abitrexate (R)(methotrexate), Abraxane (paclitaxel albumin-stabilized nanoparticle formulation), ado-trastuzumab emtansine, adriamycin PFS (doxorubicin hydrochloride), adriamycin RDF (doxorubicin hydrochloride), Adrucil (fluorouracil), Afinitor (everolimus), anastrozole, Arimidex (anastrozole), Aromasin (exemestane), capecitabine, Clafen (cyclophosphamide), cyclophosphamide, Cytoxan (cyclophosphamide), docetaxel, doxorubicin hydrochloride, etc. [0309].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed plant extract to treat breast cancers such as ER+ breast cancer cells, Her2+ breast cancer cells and ER-, PR- and Her2- breast cancer cells since as evidenced by Dalton et al breast cancer includes those claimed types of breast cancer. Since Adewale et al teach treating breast cancer with the claimed plant material, one of the ordinary skill in the art would have been motivated to try to treat the claimed types of breast cancer with the claimed plant material. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further administer doxorubicin since Dalton et al teach additional therapeutic agents that may be administered includes doxorubicin etc. It is a general practice to combine several chemotherapeutic compounds to obtain either additive or synergistic effect.
It is necessary that treating a breast cancer patient with the claimed extract or compound in claim 1 would increase the probability of survival (compared with a treatment consisting of administration of doxorubicin, thus claim 22 is met) because it is the inherent property of the claimed extract or compound in claim 1 to have such property. 
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

	        Applicant argues that “Similarly, Adewale et al are silent on increasing survival of breast cancer and/or breast cancer metastasis in a subject as required by claim 1. Adewale et al merely mention in the Abstract that Crassocephalum rubens is externally used to treat breast cancer. For reasons discussed above, Applicant respectfully submits that the mere mention that treatment of breast cancer is one of the traditional uses of Crassocephalum rubens cannot provide even a reasonable expectation that such treatment is effective in increasing survival rate of breast cancer patients” (page 9, 2nd paragraph).
  This is not found persuasive. It is necessary that treating a breast cancer patient with the claimed extract or compound in claim 1 would necessarily increase the probability of survival (compared with a treatment consisting of administration of doxorubicin) because it is the inherent property of the claimed extract or compound in claim 1 to have such property. This is further supported by MPEP 2112 (I and II) which states: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed.Cir. 2004). 
Applicant is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subjectmatter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co.v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)"[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (thatis itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."; Abbott Labs v. GenevaPharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999); SmithKlineBeecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). 
Applicant is noted that increasing the probability of survival of breast cancer patient is not associated with a particular extraction method (such as using a particular type of solvent to extract the claimed plant material at a certain temperature for a certain duration of time) or a particular treatment regimen (such as treating the patient with a certain dosage of the claimed extract for a certain duration of time). In fact, as long as the breast cancer patient is treated with the claimed extract or compound, the survival probability of the breast cancer patient is increased. 
	         
           Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.
	         

Conclusion
             Claim 7 is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655